Citation Nr: 0826847	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  03-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to December 20, 2000 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for PTSD, effective December 20, 2001, the date of receipt of 
the claim.  A December 2004 rating decision assigned an 
effective date of December 20, 2000.  It explained that the 
evidence showed that the veteran had PTSD symptoms since the 
date PTSD was added to the Rating Schedule, on April 11, 
1980.  

When this case was previously before the Board in June 2006, 
it was remanded for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  A final February 1980 rating decision denied service 
connection for a nervous condition and alcoholism.

2.  The veteran's claim for service connection for PTSD was 
received on December 20, 2001.

3.  The December 2004 rating decision assigned an effective 
date of December 20, 2000.






CONCLUSION OF LAW

An effective date earlier than December 20, 2000 for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  In Dingess, the Court of Appeals for Veterans 
Claims (Court) also held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

Moreover, a VCAA letter that fully addressed all necessary 
notice elements was sent to the veteran in June 2006 pursuant 
to the Board's remand.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The RO readjudicated the case by way of a 
supplemental statement of the case issued in December 2006, 
after the notice was provided.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  A VA examination could not result in the 
claimed earlier effective date.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  In January 2007 
correspondence, the veteran stated that he had no other 
information or evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

Turning to the merits of the claim, the veteran contends that 
the effective date of the award of service connection for 
PTSD should be in 1979, when he received VA psychiatric 
treatment.  He contends that if he had been diagnosed with 
PTSD in 1979 under today's standards, service connection 
would have been granted at that time.  He points out that a 
November 2004 VA examination report provides that it was as 
likely as not that he would have been diagnosed with PTSD in 
1979, based on today's requirements for a diagnosis.  

The veteran also asserts that since he was a recipient of the 
Purple Heart, VA had a duty to inform him of possible 
entitlement to service connection for PTSD when that became 
available.

In general, applicable law and regulations concerning 
effective dates state that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a). 

The effective date for the grant of service connection is the 
day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. 
West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet.App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  Brannon v. West, 12 Vet. 
App. 32 (1998).

An informal claim is defined as "[a]ny communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The final February 1980 rating decision denied service 
connection for a nervous condition and alcoholism.

The veteran's claim for service connection for PTSD was 
received on December 20, 2001.  This claim ultimately led to 
the October 2002 rating decision that granted service 
connection for PTSD, effective December 20, 2001, the date of 
receipt of the claim.  A December 2004 rating decision 
assigned an effective date of December 20, 2000.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an effective date earlier than 
December 20, 2000, is not warranted.  The provisions of 38 
C.F.R. § 3.400 specifically provide that the effective date 
of an award of direct service connection, based on an 
original claim received more than one year after separation 
from service, or a reopened claim, will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The record contains no document, dated 
after the final February 1980 rating decision and prior to 
December 20, 2000 (the current effective date) that 
constitutes a claim for service connection for PTSD.  There 
is no evidence or statement dated between the February 1980 
rating decision and December 20, 2000 that can be construed 
as a formal or informal claim for service connection.  38 
C.F.R. § 3.155.  Thus, the Board finds that an effective date 
prior to December 20, 2000 for the grant of service 
connection for PTSD is not warranted.

The Board is aware that 1979 VA treatment records show 
psychiatric complaints that predate the date of receipt of 
the claim for service connection for PTSD.  However, the 
effective date of the award of service connection has already 
been made one year earlier than the date of receipt of the 
claim.  There is simply no authority for an effective date 
for service connection for PTSD earlier than December 20, 
2000 on the basis of earlier treatment.  38 C.F.R. § 3.400.

The Board is also aware of the veteran's contention that VA 
should have informed him of his potential eligibility for 
entitlement to service connection for PTSD.  The Board is 
aware that 38 U.S.C.A. § 7722(c) (West 2002) provides that VA 
"shall distribute full information to eligible veterans and 
eligible dependents regarding all benefits and services to 
which they may be entitled under the laws administered."  
However, that section "imposes no general duty on the VA to 
notify eligible persons of possible entitlements."  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).  See also Morris v. Derwinski, 1 Vet. App. 260, 
265 (1991) (holding that "everyone dealing with the 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations").  Therefore, in 
this case, VA was under no obligation to review the veteran's 
claims file for potential additional compensation benefits.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date prior to December 20, 2000 for the grant of 
service connection for PTSD is denied.  


____________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


